Citation Nr: 1300326	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  12-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD) to include major depressive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which found that no new and material evidence had been received to reopen the claim of service connection for PTSD.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown (the record includes a diagnosis of major depressive disorder).  As the Court further noted, however, in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly, the scope of the appeal to reopen the claim for service connection for PTSD is limited to such diagnosis.

Although the May 2011 rating decision (from which the present appeal ensues) found no new and material evidence, the RO later found such new and material evidence and reopened the claim as evidenced by the January 2012 statement of the case.  However, although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of an acquired psychiatric disorder, to include major depressive disorder and PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in June 2005, a claim of entitlement to service connection for PTSD was denied; the Veteran did not file a timely notice of disagreement to the rating decision, nor did he submit new and material evidence in connection with the claim within a year of the rating decision. 

2.  Certain evidence received since the June 2005 rating decision is new and relates to unestablished facts necessary to substantiate the underlying claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2005, the Veteran filed a claim for service connection for a PTSD (with depression and anxiety).  That claim was denied and the Veteran was notified of the decision in June 2005.  He did not initiate an appeal to the determination by filing a timely notice of disagreement.  Nor was any new and material evidence received in a timely manner to be considered as having been filed in connection with the claim under 38 C.F.R. § 3.156(b).  Therefore, that decision became final.  38 U.S.C.A. § 7105(c).  

However, a final decision can be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

It appears that the prior final denial was made on the basis that PTSD neither occurred in nor was caused or aggravated by service.  Since that time, the Veteran has submitted new evidence including September 2011 mental health treatment reports which include statements from a VA social worker indicating that the Veteran's traumatic experience at age 17 (witnessing the murder of his mother by multiple gunshot wounds) likely produced PTSD which may have been aggravated in the military after he enlisted just prior to his 18th birthday.  

After reviewing the evidence received since the June 2005 final decision, the Board believes that certain items of such evidence can be viewed as new and material.  The Veteran's statements concerning details and facts of his aggravating experiences in service as well as the statements by a VA social worker are presumed to be credible and are material to an unestablished fact necessary to substantiate the claim.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim. 

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand portion of this decision.


ORDER

The Veteran's claim of entitlement to service connection for PTSD has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.



REMAND

As noted above, the Veteran's psychiatric claim has been recharacterized as one of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD and, as such, further development is necessary.

The Veteran alleges that he acquired PTSD prior to enlistment as a result of a traumatic experience at age 17 (witnessing the murder of his mother at the hands of his step-father by multiple gunshot wounds).  VA has conceded that this event occurred and has resulted in his PTSD.  See January 2005 rating decision.

Review of the record shows that the Veteran has reported receiving mental health treatment since January 1985 at the VA Medical Center (VAMC) in Bath, New York.  However, the earliest records obtained from the Bath VAMC available for review in the claim file, including the computerized electronic Virtual VA claims-file, are dated in 2004.  VA treatment records from 1985 to 2004 have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain such records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a statement attached to his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested that he be afforded a VA compensation examination in order to adjudicate his claim.  In addition, the Veteran's service treatment records (STRs) show that, in November 1985, an anxiety disorder was suspected in connection with his complaints of chest pain.  Psychiatric referral was planned but the STRs do not show that such was accomplished.  As such, and given the circumstances of this case in which there is evidence indicating that the Veteran may have PTSD or another psychiatric disorder which was aggravated during his military service, the Board concludes that such an examination must now be afforded to the Veteran in order to fulfill the duty assist in the denovo adjudication of his claim (given that the claim has been reopened).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to the Veteran's mental health treatment from the Bath VAMC from 1985 to the present.

2.  After the development sought above is completed, the RO should arrange for the Veteran to undergo VA psychiatric examination to determine the nature and likely etiology of his current psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should offer detailed responses to the following: 

     (a)  Please identify, by psychiatric diagnosis, each chronic acquired psychiatric disability found on examination.  The examiner should specifically indicate whether a diagnosis of PTSD is warranted.  

     (b)  If, and only if, a diagnosis of PTSD is warranted, was the disease entity itself (as opposed to the stressor) first manifested prior to service, during service, or after service?  If PTSD was manifested prior to service, did it increase in severity during service beyond the natural progress of the disease? 

     (c)  As to any current acquired psychiatric disability other than PTSD, was such disability first manifested prior to service, during service, or after service?  If such disability was manifested prior to service, did it increase in severity during service beyond the natural progress of the disease? 

The examiner must explain the rationale for all opinions offered.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue under a merits analysis.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


